DETAILED ACTION
This Office Action is in response to 07/14/2021 Amendment after Final and AFCP Request.

Allowable Subject Matter
Claims 9-13 are allowed.
The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 9: the transistors and the MTJs are arranged in a matrix with multiple rows and multiple columns and the wire is provided as a single wire with a serpentine configuration arranged throughout the matrix.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 23, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824